DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/23/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1, 14, 26, 28-30, 32 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delic (2018/0195900).
With respect to claim 1, Delic discloses: A time of flight ranging system [ paragraph [0006] teaches that the SPAD array in flash LIDAR systems ], comprising: a receiver configured to assert a photon received signal in response to detection of light that has reflected off a target and returned to the time of flight ranging system [ taught by the array of SPAD cells (110) ]; a first latch circuit having first and second data inputs receiving a first pair of differential timing references [ taught by the latch elements (142 and 144) in the trigger circuit shown by figure 7 ], the first latch circuit being configured to latch data values at its first and second data inputs based upon assertion of the photon received signal [ the SPAD #1 and SPAD #2 triggers providing the first and second data inputs to the latch elements ].
Claim 14 is taught by the pulsed laser source (1010) in figure 10.
[ taught by the trigger circuit of figure 7 operating in the system disclosed by figure 10 ], the method comprising: asserting a photon received signal in response to detection of light that has reflected off a target and returned to the time of flight ranging system [ a photon received by a SPAD cell (110) creates a trigger signal ]; receiving a first pair of differential timing references at first and second data inputs of a first latch circuit [ figure 7 shows the input of a pair of trigger signals (SPAD #1 and SPAD #2) ]; and latching data values at the first and second data inputs of the first latch circuit to first and second data outputs of the first latch circuit based upon assertion of the photon received signal [ the pair of input trigger signals activate latch elements (142 and 144) ].
Claim 28 is anticipated by the operation of the OR gate (146) in figure 7.
Claim 29 is taught by the pulsed laser source (1010) in figure 10.
With respect to claim 30, Delic discloses: A method of operating a time of flight ranging system [ taught by the trigger circuit of figure 7 operating in the system disclosed by figure 10 ], the method comprising: asserting a photon received signal in response to detection of light that has reflected off a target and returned to the time of flight ranging system [ a photon received by a SPAD cell (110) creates a trigger signal ]; receiving a first pair of differential timing references at first and second data inputs of a first latch circuit [ figure 7 shows the input of a pair of trigger signals (SPAD #1 and SPAD #2) ]; and latching data values at the first and second data inputs of the first latch circuit based upon assertion of the photon received signal [ the pair of input trigger signals activate latch elements (142 and 144) ] .
Claim 32 is anticipated by the operation of the OR gate in figure 7.
Claim 33 is taught by the operation of the pulsed laser source (1010) in figure 10.
Allowable Subject Matter
s 2-13, 15-25, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	               Other Examiner Cited Prior Art
Tosi et al (WO 2020127927) – figure 5a shows a detector readout circuit.
Yin et al (2020/0174105) – figure 3A teaches a SPAD (220) providing multiple inputs to latching elements (314) followed by OR gates (318).
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645